 In the MatterofWILBURFORD, CHESTER FORD, AND JOHN FORD, CO-PARTNERS,D/B/A FORD BROTHERSandINTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS, WAREHOUSEMENR HELPERS OF AMER-ICA, A. F. L., LOCAL 143Case No. 9-C-2167.-Decided March 31,1947Messrs.Martin SacksandLouisS. Penfield,for the Board.Mr. Arthur W. Wiles,of Columbus, Ohio, for therespondents.Mr. Orville Artis,of Portsmouth,Ohio, for the Union.Mr. William C. Baisinger, Jr.,of counselto the Board.DECISIONANDORDEROn September 4, 1946, Trial Examiner Charles E. Persons issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondents,Wilbur Ford, Chester Ford, and John Ford, co-partners, d/b,/a Ford Brothers, had engaged in and were engagingin certain unfair labor practices and recommendingthat they ceaseand desist therefrom and take certain affirmative action,as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the respondents filed exceptions to the Intermediate Report and asupporting brief.On February 18, 1947, the Board heard oral argu-ment at Washington,D. C. The respondents and the Union appearedand participated in the argument.The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondents'exceptions and brief,the argumentsadvanced at oral argument, and the entire record in the case, andhereby adopts the Trial Examiner's findings, conclusions, and recom-mendations,with the additions noted below :The Trial Examiner found, and we agree, that Edward Pancakewas discharged because of his union activity,in violation of Section8 (3) of the Act.In excepting to this finding,the respondents arguethat Pancake's testimony at the hearing and his statements to otheremployees prior thereto, that he was discharged because he took sev-eral gallons of gasoline from one of the respondents'transport trucks,conclusively establish that he was discharged for that reason, as the73 N. L. R. B., No. 10.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondents contend, and not for his union activity.We do not agreewith the respondents. In our opinion, Pancake was not expressing inthose statements his view as to the real reason for his discharge butwas merely repeating the ostensible reason given him by the respond-ents at the time of his discharge.This conclusion is indicated by,among other things, Pancake's further testimony that the adherentsof the Union anticipated that "The first time one of our foots slipped,there would be somebody fired. . . . I was the first one that walkedinto the trap, see," and that, in his opinion, only members of theUnion would have been discharged for draining gasoline from re-turned transports. In any event, as we indicated inMatter of Jor-danoff Aviation Corporation,'a discharged employee's state of mindas to the reason for his discharge is not controlling under circum-stances which otherwise reasonably lead to a contrary conclusion.Upon the entire record in the case-including the fact (1)that Pancake's work performance had been reasonably satisfactorythroughout his approximately 8 years' tenure with the respondents;(2) that the respondents failed to give due publicity to any rule pro-hibiting their employees from appropriating small quantities of gaso-line which remained in the returned transports after completion ofdelivery to consignees; (3) that the draining of gasoline from returnedtransports by employees of the respondents was a common practiceof long standing, knowingly permitted by the respondents; (4) that,so far as appears, no driver other than Pancake had been dischargedor otherwise disciplined for engaging in this practice; (5) that Pan-cake was discharged during the Union's organizational campaign; (6)that the respondents, as fully set forth in the Intermediate Report,had openly demonstrated their antipathy toward the Union and theorganizational efforts of their employees; 2 and (7) that the respond-ents knew of Pancake's union membership and activities, had threat-ened to take discriminatory action against union members, and had169N L R.13 1189, 1199.2we find no merit in the respondents'contention that the statements found by the TrialExaminer to constitute violations of Section 8 (1) of the Act fall within the permissiblearea of free speech guaranteed by the Constitution.Certainly,Chester Ford's suggestionto employee Virgil Criss that "***when this Union deal is to come up, if we'dhave a beer and sandwiches now I think we could overcome a lot of this Union deal" ;the respondents' offers of individual wage increases to employees Criss and Hinson in aneffort to seduce them from their union allegiance;the questioning of employees Coyer andRatliff as to their union membership by respondents W. H. Ford and John Ford,respec-tively , the threat of discrimination against union members expressed by Chester Ford toemployee Shelton ; and Chester Ford's threat to discharge the supposed leader of the Unionexpressed to employee Coyer,constituted acts of unlawful interference and coercionper se,rather than privileged free speech.Nor is there any merit to the respondents'argumentthat the failure of any employee to testify that he was in fact intimidated or coerced bythe anti-union statements and conduct of the respondents militates against the Trial Ex-aminer's finding that such activities amounted to interference, restraint,or coercion,within the meaning of Section 8(1) of the Act.SeeMatter of Swift and Company,30N L. R B.550, 565, enf'd 129 F. (2d) 222(C. C. A. 8). FORD BROTHERS51singled out Pancake as one of the leading protagonists of the Union,3we are convinced and find, as did the Trial Examiner, that the allegedmisconduct of Pancake in draining a small quantity of gasoline froma returned transport was merely a pretext for his discharge and thatthe real reason was a desire to discourage membership in the Unionby eliminating one of its active members.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Wilbur Ford, Chester Ford,and John Ford, co-partners, doing business as Ford Brothers, CoalGrove, Ohio, and their agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs; Warehousemen and Helpers of America, Lo-cal 143, affiliated with the American Federation of Labor, or in anyother labor organization of their employees, by discharging or refus-ing to reinstate any of their employees, or by discriminating in anyother manner in regard to their hire or tenure of employment, or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,Local 143, affiliated with the American Federation of Labor, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, forthe purpose of collective bargaining, or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Edward Pancake immediate and full reinstatement tohis former or a substantially equivalent position ,4 without prejudiceto his seniority or other rights or privileges;(b)Make whole Edward Pancake for any loss of pay he may have8 Thus, "within a month or two"before Pancake's discharge, the respondent Chesterlord, in a conversation with employee Criss, named Pancake as one of the "five or six menthat's causing this, this union trouble "On another occasion, late in May 1945, the re-spondent Wilbur Ford singled out Pancake from a group of four employees for the purposeof discussing the Union.During the ensuing conversation, Pancake told Wilbur Ford,"***us fellows is talking something about we'd like to have a national organizationin here to represent us***You know, if we have a national organization repre-senting us, we feel more secure in our jobs and we have more security."4In accordance with our consistent interpretation of the term, the expression "formeror substantially equivalent position" is intended to mean "former position wherever pos-sible,but if such position is no longer in existence,then to a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch,65N. L. R. B. 827. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of the respondents' discrimination against him, bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period from the dateof his discriminatory discharge to the date of the respondents' offerof reinstatement, less his net earnings during such period ;(c)Offer to those employees listed in Appendix A, attached to theIntermediate Report, who went on strike and who have applied forand have not been offered reinstatement, and also, upon application,to those who have not previously applied for reinstatement, immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privi-leges, in the manner set forth in Section V of the Intermediate Report,entitled "The Remedy," placing those employees for whom no employ-ment is presently available upon a preferential list and offering thememployment as it becomes available, in the manner therein set forth;(d)Make whole the employees specified in paragraph 2 (c), above,for any loss of pay they have suffered or may suffer by reason of therespondents' refusal, if any, to reinstate them pursuant to paragraph 2(c); above, by payment to each of them of a sum of money equal to theamount that he normally would have earned as wages during the periodfrom five (5) days after the date on which he applied or shall haveapplied for reinstatement to the date of the respondents' offer of rein-statement; or placement of his name upon a preferential list, less hisnet earnings, if any, during said period ;(e)Post at their plant in Coal Grove, Ohio, copies of the noticeattached to the Intermediate Report, marked "Appendix B." sCopiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the respondents or theirrepresentative, be posted by the respondents immediately upon receiptthereof, and maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondents to insure that said notices are not altered, defaced, orcovered by any other material;(f)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps they havetaken to comply herewith.CIIA1R1rANHERZOGtook no part in the consideration of the aboveDecision and Order.Said notice, however, shall be, and it herchv is, amended by striking from the first para-graph thereof the words"The Recommendations of a Trial Examiner"and substituting inlieu thereof the words"A Decision and Older"In the event this Order is enforced bydecree of a Circuit Court of Appeals, there shall be inserted,before the words"A Decisionand Order,"the words,"A Decree of The United States Circuit Court of Appeals En-forcing." FORD BROTHERSINTERMEDIATE REPORTMartin Sacks, Esq.,andLouis S. Penfield, Esq.,for the Board.Arthur W. Wiles, Esq,of Columbus, Ohio, for the Respondents.Orville Artis,Business Representative, of Portsmouth, Ohio, for the Union.STATEMENT OF THE CASE53Upon a first amended charge duly filed on May 13, 1946, by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. L, Local 143, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Ninth Region (Cincin-nati,Ohio), issued its complaint dated June 25, 1946, against Wilbur Ford,Chester Ford, and John Ford, co-partners, doing business as Ford Brothers, hereincalled the Respondents, alleging that the Respondents had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and notice ofhearing thereon were duly served upon the Respondents and the Union.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance: (1) that the Respondents discharged EdwardPancake on June 4, 1945, and thereafter failed and refused to reinstate himbecause of his membership in and activities on behalf of the Union and becausethe Respondents wished to discourage membership in the Union, and (2) thatthe Respondents from on or about March 1, 1945, to date have urged, persuadedand warned their employees to refrain from assisting, becoming members of, orremaining members of the Union ; have threatened their employees with loss ofemployment and loss of various privileges if the Union became their bargainingrepresentative ; have offered financial inducements to their employees condi-tioned upon their withdrawal from the Union ; have threatened to close theirbusiness if the Union became the bargaining representative ; have questioned theiremployees concerning their union activities, union membership and the leader-ship in the Union's organizational campaign, thereby interfering with, restrain-ing, and coercing their employees in the exercise of rights guaranteed in Section 7of the Act and engaging in unfair labor practices within the meaning of Section 8(1) of the Act. Further, the complaint alleges that 15 named employees1on June4, 1945, ceased work concertedly and went on strike because of these unfair laborpractices of the Respondents.At the opening of the hearing the Respondents filed their answer in which theyadmit the facts alleged in the complaint as to their co-partnership organizationand the nature and extent of their business, and that Pancake was dischargedon June 4, 1945, and thereafter refused employmentHowever, the Respondentsdeny the commission of any unfair labor practices and aver that Pancake wasdischarged for justifiable, lawful and reasonable causes.Further, the answerdenies that there was a strike or any other dispute whatsoever in the plant andavers that nothing which there occurred was caused by any unfair labor practices.Pursuant to notice a hearing was held at Ironton, Ohio, on July 22 through July26, 1946, before the undersigned, Charles E. Persons, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the Respondents wereTheseemployees were.Cecil CheekJohn A. DheelCarl NanceO R ColleyJohn FriendDorsey W. PelphreyH B CookKenneth G. HinsonWilliam RatliffRaymond CoyerEdward HughesJohn F. RichardsonVirgil F. CrissHomer MayseJohn C. Shelton 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by counsel and the Union by one of its officials.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.Prior to the opening of the hearing theRespondents submitted motions to the Regional Director, requesting a copy of thereport made in this proceeding by the Board's Field Examiner ; for a completebill of particulars; to strike certain parts of the complaint; and to make thecomplaint more definite and certain.These motions were referred to the under-signed for disposition.At the opening of the hearing the Respondents' counselrenewed these motions and supported them with brief argument. The motionswere denied. It was provided however, with reference to Respondents' motionfor a bill of particulars, that in case they found it desirable to ask for a recessat the close of the Board's presentation they would be granted a reasonable timeto prepare their defense, and further that the Board would be required to recallany of its witnesses whom the Respondents desired to subject to further cross-examination.Such a request was not presented.Respondents further movedthat the rule be applied requiring that witnesses be excluded from the hearingroom until called to testify.This motion was granted.At the close of theBoard's presentation Respondents moved to strike the allegations of the complaintin their entirety and as to each separate clause, alleging failure of proof.Thesemotions were denied.The motions were renewed by the Respondents at theclose of the hearing.They were then taken under advisement by the under-signed and are now disposed of by the findings, conclusions and recommendationsin this Intermediate Report.During the hearing the Board moved to strikesuch part of the complaint as alleged that five employees who had engaged in thestrike had been refused reinstatement upon their unconditional application.Thismotion was granted without objection.The Board further moved at this timeto amend paragraph 6 of the complaint and specify 15 employees who ceasedwork concertedly and went on a strike, allegedly caused by the unfair laborpractices of the RespondentsThis motion was granted.At the close of thehearing the Board moved to conform the pleadingg to the proof adduced as tosuch non-essential matters as names, spellings and places.This motion wasgranted without objection.At the conclusion of the presentation of testimonythe Board and the Respondents argued orally before the undersigned.The partieswere advised that they had the privilege of presenting briefs for the considerationof the Trial ExaminerThe Respondents have duly submitted such a brief.On the entire record in the case and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS 2The Respondents, Wilbur Ford, Chester Ford and John Ford, co-partners, doingbusiness as Ford Brothers' are engaged in contract hauling of gasoline and otherpetroleum products in Ohio, West Virginia and Kentucky.They maintain theiroffice and principal place of business at Coal Grove, Ohio.During the calendaryear 1945 the Respondents transported and delivered gasoline and other petroleumproducts having a value in excess of $50,000, of which approximately 25 percentwas transported between various points in Kentucky, West Virginia and Ohio.The value of their purchases in the same period was in excess of $5,000, of whichmore than 25 percent in value came from points outside the State of Ohio.2 These findings are based on allegations in the complaint admitted by the RespondentsIn their answer, on a stipulation between the parties introduced into the record, and ontestimony which is uncontroverted. FORD BROTHERS55The Respondents concede, and the undersigned finds, that they are engaged incommerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, A. F. L., Local 143, is a labor organization which admits toitsmembership employees of the Respondents.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondents began operations on August 15 1932, with a single transportfor the handling of petroleum products which they serviced and operated them-selves.Their operations expanded gradually until the outbreak of war and theresultant scarcity of railroad tank cars threw additional burdens on truck trans-portation.By June 1945 they were operating 13 tractors and 17 trailer tanksand employing 23 full-time drivers and a staff of mechanics. In the develop-ment of their business there was a division of functions among the brothers. Johnbecame the dispatcher, receiving the orders and assigning the trucks and driversto execute them ; Chester was maintenance supervisor, buying and receivingparts, tires and equipment; while Wilbur was contact man with the shippers,investigating complaints and assuring the proper performance of contractsThe Respondents, during the period material here, operated on a 24-hour aday and 7-day a week basis. Drivers were assigned several trips which theyexecuted continuously aOn completing their assignment they were expected toservice their tractor and call their "buddy" who took over the transport.After12 to 14 hours' rest incoming drivers took on a new assignment.While their basicweek was 40 hours, they customarily made considerable overtime each week.The gasoline, or other product, is loaded at the refinery or bulk station underthe supervision of the man in charge. The tiailers are rated as to their liquidmeasure capacity in gallonsAfter each compartment is filled to an establishedmarker it is sealed.Before the load is turned over to the driver's custody allother outlets are sealed.On arrival at the destination the seals are normallybroken by the consignee, the gasoline pumped off by him and the compartmentsinspected to insure full delivery.Under 24 hours' operation, about half the de-liveries were made at night. In the war years the points of delivery were oftenunattended during night hours. It then became the responsibility of the driversto break the seals and make deliveries.Under gasoline rationing and scarcitysuch unwatched delivery involved an obvious "moral hazard." This hazard wasincreased since the Respondents' plant was also normally unattended after 6p. in.Drivers at night were then almost entirely unsupervised.The record makes clear that complete drainage of the trailers was a matterof some difficulty.The bottoms of the compartments were uneven and containedsmall pockets. -Unloading platforms frequently were not perfectly level.Cow-plete drainage might involve driving the transport to a level site and completingthe drainage by hand. Extreme pains in securing a full delivery were evidenceds Testimony by W. H. Fordsuggeststhat the normalassignmentwas threetrips.Itreads,In other words, to explain that it little more fully, one driver might haul three loadsof material out of, say, the Ironton terminal of the Texas Company to Sciotoville inhis normalday's work ; or he might pull three from the refinery into the bulk plantor another bulk plant in the Portsmoutharea ; or hemight pull three loads fromAshland to Gallipolis in his normal shift of work. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDin the testimony of J D Duval, a consignee for the Texas Company with 10years' experience.He was called as a witness for the Respondents. Excerpfsfrom his testimony read,On some of these transports, you had to either jack up the front end, buildit up, or drain it out in a bucket. * * * I always looked at the transportafter they had been unloaded to see that all of the gas was taken out ofthem, because in most transports they won't drain exactly. Some timeswe have to take pieces of timber, six or eight inches, and lift the hind endof the tractor, to raise up the tank and let it run back so it will come out, yousee ; and after we get through all of that you drive up on a little raise, welook at it to see if it's all out of the transportThat Duval was unusually careful in his methods of operation was indicated byhis testimony that every delivery to his station was received by him or hisagent.Even though all reasonable efforts are made to insure complete delivery, thetransports on return to the Respondents' lot will contain some gasoline.'Thisresults from the shaking down of gasoline which adheres to the transports'walls, from the condensation of gasoline vapors in the compartments and, insome cases, from residues left because the unloading was done on unlevel sur-faces.It is evident from the record made that the drivers had full knowledgeof the idiosyncrasies of the transports entrusted to their care;" educated eyesas to the characteristics of unloading platforms, and experienced judgment asto the probable drainage in the trailers on their return to the home lot. As ap-pears below they were accustomed to regard such drainage as a perquisite oftheir jobs.Their estimate of a reasonable amount was 3 or 4 gallons from atransport rated at liquid measure near 8,000 gallons in capacity. It is agreedthat under hasty, careless, or calculated handling the amount might be much in-creased.It is in evidence that, when transports were changed over from gaso-line or naphtha to kerosene hauling and must be cleansed of their highly in-flammable products, any drainage found in the tractors was frequently thrownon the ground and wasted.The first contact made by the Union with the Respondents, so far as the recordreflects, occurred in the winter of 1942.Unassailed and credited testimony byOrville Aitis, business representative for the Union, relative to the incident,reads,I asked them [the Respondents] how they felt about an organization, and***John Ford says, "We get along just as well without the Union.Wehave no need for an organization here. The men is all satisfied."Thereafter, organizational efforts were dropped until March of 1944.Aftersecuring several applications, Artis had a talk with the Respondents in thatmonth. It was arranged that the drivers would be called in to allow opportunityfor the Union to hold a meeting after which a vote would be taken to determinehow many drivers wanted a uion. This meeting was held at a hotel in Irontonon March 22, 1944, and was addressed by Artis and Dale Mann, an official ofLocal 413 of the Union.None of the Respondents were present, but anotherbrother, Paul Ford, who at the time was employed as a driver, attended the4Driver Emil Hartwig, as Respondents' witness, testified that if the unloading place waslevel the gasoline "would all dram out with the exception of three gallons."'Thus Pancake testified,well, it would just depend on some of the manifolds in the trucks, dropping down onone sideIn fact, the trailer that I drove did. If it is unloaded from the right sidethere was some three or four gallons left in the side. FORD BROTHERS57meeting as a. qualified voter.The vote taken on the question of union affilia-tion resulted in 10 affirmative and 11 negative votes eIn late March 1945 Artis again solicited the membership of Respondents' em-ployees.His efforts continued until early May. Signed application cards wereproduced at the hearing and submitted to the examination of the parties. Theyshow that 4 drivers signed on May 15, 1945; 10, including Pancake, on May 23 ;and 1 on May 20.' In addition, Driver Cecil Cheek, whose card was not avail-able, was a paid up member of the Union. On May 28, 1945, Artis wrote to theRespondents claiming majority representation and asking for a conference forthe purpose of negotiating a contract.Efforts to arrange a meeting were dis-rupted by the discharge of Pancake on June 4, 1945, and a subsequent workstoppage participated in by the 15 other employees who had signed union authori-zations.B. Thedisciinnvnatory dischargeEdward Pancake was first hired by the Respondents in February 1937 as adriver at an initial wage of $15 per week.He had had prior experience as atruck driver extending to 1924In October 1938 he was arrested on complaintof an inspector for the Public Utilities Commission for carrying unauthorizedpersons on his truck.On October 27, 1938, he was convicted in a Justice ofthe Peace Court and fined $25 and costs, amounting in all to $44.10, which hepaidOn the following day he was again charged with failure to prepare propertrip sheets.The disposition of this charge does not appear in the record.Testi-mony is conflicting as to whether Pancake was discharged by the Respondentsfor this offense.Pancake testified positively that his employment continuedwithout break; John Ford that he was discharged and "was off a short time."Ford further testified that Pancake was put back to work on his promise thathe would do better in the future .7In 1940 Pancake took part in concerted activities of the drivers calculatedto secure an advance in wages s At this time W. H Ford called Pancakeaside and asked him the cause for unrest among the drivers. Pancake ascribedit to the fact that they were "not getting enough money." After discussionFord said, "well, Ed, what you do, you see the boys and get everything all theway you want it and come in and maybe we can iron out something." LaterFord called Pancake and two other drivers in for further discussion but nothingwas done. About the same time Pancake, and other employees, employed alawyer to draw up a petition requesting an increase in wages which was signedand placed in the office. Later W. H Ford, with the petition in hand, metPancake and another driver and assured them, "Boys, you don't need no con-tracts like this or no signed papers."They had some further explanatory dis-cussion but the desired raise in wages did not result.By successive raises of $2 50 and $3 per week, Pancake's initial salary in-creased to $30 weekly by the middle of 1942. In July of that year, Pancake,with three other drivers of the Respondents, had made application for jobswith a refining company.What thereafter happened is recorded in Pancake'stestimony as follows:This account is drawn from the testimony of Artis, W. H. Ford and Employee MarvinDoddTheir statements aie in substantial agieement.7The undersigned does not find it necessary to resolve this conflict of testimony sinceit is clear that the matter was settled and has no significance in later events8 This account rests on uncontroveited and credited testimony by PancakeNo fault ishere ascribed to the Respondents,or any of them The significance of the incident lies inthe indication that the Respondents regarded Pancake as a leader among the drivers. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDWell, it was no secret, so I came in one day and John asked me didn't Ihave an application in over at Ashland Oil and Refining Company, and I said"Yes," and he said, "Why didn't you tell me," and I said, "I didn't think Ihad to tell you. * * * I didn't have any contract signed with you fellowsto work for you fellows from now on and I thought I was free to get a jobwhen I wanted to. * * * If you fellows don't like it or are through withme, why, give me my money, or I'll go ahead and work until I get my job,"and Chet says to John, "we just as well pay him," so they paid me off.John Ford's testimony was that Pancake announced one evening that hewas "quitting the first of the month" whereupon he [John Ford] retorted,"You're not quitting the first of the month ; you're quitting right now."Al-though Ford testified that Pancake was let go "because he was continuallycausing us trouble," he gave no evidence to support this general complaint.Further, he stated, "I did it because I found out that he was going to quit thefirst of the month, and I told him that he could go right then." After con-sideration of the record and the demeanor of these witnesses the undersignedconcludes and finds that Pancake's account of the incident is substantiallycorrect.It is further found that no fault can be ascribed to Pancake in thisoccurrence.After some 9 months in other employment Pancake applied for work with theRespondentsOn the initiative of W. H. Ford, after consultation with hisbrother Chester, Pancake was rehired.He was, however, treated as a newemployee rather than as a reinstated driver.After working some weeks, as hisunassailed and credited testimony states and the undersigned finds, Pancakediscovered that the other experienced drivers were receiving $33.50 weekly,while his own base pay was but $30. Pancake applied to Wilbur and Chesterin turn for the higher wage, pointing out that, while newly rehired, he wasa well experienced driver.After some weeks had elapsed this increase wasgranted.Pancake's base pay for a 40-hour week continued at $3350 until hisdischarge on June 4, 1945.Late in May 1945, Pancake participated in a conversation with Wilbur Fordwhich was witnessed by employees Emil Hartwig, O. R. Colley' and JohnFriend.Because of the significance of this incident in determining the under-lying reasons for Pancake's discharge, the testimony of W. H. Ford regardingthe conversation is here quoted at length. Ford, as he stated, directed hisremarks to Pancake, and, after using an expression which denoted that hiscuriosity was greatly aroused, continued,I heard some grumblings going on around there that I didn't understandwhat it was all about, if there was anything I could do or say or lookinto, I thought maybe I might be of some benefit to him or to the men; ifthere was something wrong that I might be able to correct, I would lookinto that.*******I don't exactly recall theword-for-word conversation with Pancake.But it was on the general line that he said, "***us fellows is talkingsomething about we'd like to have a national organization in here to repre-sent us." I said,"You're referring I presume to a Union"He said, "Yes."I said,"Well, Ed, that's all right **'I can't object to this and Idon't object to it."I said, "I'll just inject this thought of my own that I always was underthe impression here that if there was something wrong that you could comeThese names sometimes are reported erroneously as Earl Hardwicke and Caulley Inthe record. FORD BROTHERS59tome or to Chet or John ; if we couldn't correct it, we'd tell you why ; if itcould be corrected, it would be done.That still goes, as of today, andsometime, probably anytime, in the future, as far as that goes."Pancake says to me, * * * "Well, if I want something or if somethingiswrong and I come to you or go in the office there, I'll probably be toldwhere to go right quick " I said, "Well that probably would be true insome respects, but I would doubt that very seriously."Well, he said, "You know, if we have a national organization representingus, we feel more secure in our jobs and we have more security."I said "Well, Ed, that's possibly true.But * * * it won't make anydifference to me if I knew and seen you or any one else doing somethingthat was against any policy or rule of this company, you would be dischargedas quickly in the Union as you could be out of the Union. I always felt itwas my place to run this business and I was going to try to run it as longas I had my name on any papers that pertained to it. I have to look after itand I have to answer to the shippers for their complaints and I have to seethat we have business and if we don't have .business, we have no need foryou or anybody, that would be used in connection with operating our business."******I said to Ed, "Now understand, Ed, you do as you please, or you men do as,you see fit.""But, it will probably happen this wayYou men organize,have your unionThen, when it cones in here and the things don't goexactly the way you want it to go, a gang of you get out or discuss some-thing, I will assume if I see you that I am one of the S B's that run thebusiness."Pancake's testimony as to this interview is in general agreement with thatof W. H. Ford. Pancake stated that the underlying cause for the unrest amongthe drivers was a desire for more money.He quotes Ford as saying, "A unionis all right but they never stop at one thing. If they get something, in a littlewhile they want something else."Pancake's credited testimony about the closeof the conversation reads as follows :[W. H. Ford] said, "Well, Ed, here's the way it is. If a Union comes inhere, you couldn't come down here in the morning and speak to me and Icouldn't speak to you. I'd be a son-of-a-bitch in the presence of you boysand you would be a son-of-a-bitch."And I said * * * "and you mean wecouldn't go fishing or hunting like we used to?" * * * And he said, no,and I said, "Well, if I got to work here for nothing to get to fish and huntwith you, I would just as soon be a son-of-a-bitch." 1110Hartwig as a Respondents' witness gave testimonyreading asfollows :[W. H. Ford] said something about, "Well, if this goes Union and I catch three orfour fellows out in a bunch talking,I guessI'llpresume that I'm a son-of-a-bitch,that you're talking about me."Hartwig further testified that Ford said, if a Union's "what it takes to cure their troublesit's all right with him "After Hartwig's memory had been refreshed by reference to astatement given to a Board agent, he remembered that Ford had said 'there won't be nomore partiesor fishing trips."Colley gave testimony which corroboratesthe statementsof Pancake.It reads asfollows :Well,we talked about the Union, and W. H. Ford said, "Otherwise, if the Unioncomes in, why, * * * We'll be sons-of-bitches in your faces, and we'll be thesame to you" ; and Pancake said, "You mean we can't go rabbit hunting or fishing to-gether like we have been?" and he said, "No, sir, our conversation and our huntingtrips and stuff like that will be over."Friend didnot testify. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith a single exception" no criticism was voiced at the hearing of Pancake'sperformance of his duties as a driver.No mention was made of his having beeninvolved in serious mishaps or accidents during his 8 years' employment withthe Respondents as a driver. Pancake testified without contradiction, and theundersigned finds, that he had never been reprimanded for his driving whileemployed by the Respondents.He gave further credited testimony that, asan older driver, he was assigned the mountain trips in winter time, which werethe "tougher" runs.The incidents immediately preceding Pancake's discharge on June 4, 1945, arenot in dispute.When he came in from his trip that morning W. H. Ford ob-served him drawing gasoline from his trailers and putting it in the tank of hisautomobile.Wilbur called his brother John to observe Pancake's actionsHethen summoned Pancake to the office.What then transpired was stated byPancake as follows:,W. H. [Ford] came out and he said, "You put some gas in your car?"and I said, "Yes, sir," and he said, "Come on in the office," and I said,"All right."***and he said to me, "You know Ed, it's against the rule,"and I said, "What rule?" and he said, "Well, you know its against the rule."I said, "Well, Huck, what rule are you talking about?"He said, "Anyway,it's against the rule."He never would say what rule or anything about it, and I figured rightthen what it was all about, and I said, "Well, if that the way you want toplay, I can play too," and lie said, "No, you won't do no playing. You're dis-charged from this Company."W. H. Ford's account of the interchange between himselfand Pancake, asrecorded in his testimony, reads as follows :I said, "Ed, you know that's strictly against all of the rules and regulationsof this organization."He said,"Huck,you'rejust mad." Isaid, "Well, I probably have a right tobe mad."He said, "Anything you might do to me, I will repay you." I said, "Well,in that case, you're discharged, Ed, as of now," and that was the end of theconversation with him.It was Ford's further testimony that he had not definitely decided to dischargePancake when he called him to the office. There is little of material significanceto resolve in the divergencies of these accounts.The undersigned is impressedby the straight-forward, vividly expressed account of Pancake with referencetoW. H. Ford's insistence on the rule. Ford's account supports this to theextent that he stated that he had opened the conversation with a reference to therules.It is found that this part of the interview occurred substantially as statedby Pancake.11 JD Duval,a consignee for the TexasCompanytestifiedthatPancake delivered gasto his station one night "sometime at the first part of 1945"On checking the deliveryDuval noticed considerable gasoline remaining in a front compartment after the pump haddrawn out all possible gasoline.He directed Pancake to move the transport to levelgroundIn attempting to draw the gasoline out in buckets he found that the valve onthe front compartment had been closedDuval opened the valve and drew out, as he testi-fied, "25 or 35 gallons, something like that "Prior to the hearing Duval had had nodirect contact with the RespondentsHe reported the incident "to the representative ofthe Texas Company " None of the Respondents,each of whom appeared as a witness andwas examined at length,referred to this incident in his testimony.It is clear that theincident affected neither the discharge of Pancake nor the later refusal to rehire him. Inthis state of the record no significance is attached to the matter by the undersigned. FORD BROTHERS61W. H. Ford assumed full responsibility for the decision to discharge Pancake.When asked why he discharged Pancake, Ford replied, "For stealing gasolineor taking gasoline from our truck and converting it to his own use."He declaredfurther, "That is solely the reason." It is clear from the record that the Re-spondents' refusal to rehire Pancake has the same motivation as their decisionto discharge himConclusions as to Pancake's dischargeThe Respondents aver that Pancake's discharge resulted from their investi-gation of persistent complaints by their customers of excessive shortages ondeliveries in the period from January 1944 to the middle of 1945; that in theendeavor to discover the cause of these excessive shortage claims and to holdthe drivers to an exact standard of performance the rules against drawinggasoline from returned transports for personal use had been restated to thedrivers ; and that when Pancake was discovered violating this rule it was regardedas full justification for his discharge.Each of the Respondents testifiedthat claimsfor excessive shortages werechronic in the period stated.The only exact data presented in substantiationof the general statement pertained to 22 deliveries made to the Texas Company atvarious bulk plants in the period from January 6 to February 7, 1944. Seventeenof these loads were delivered at night and only five in daylight hours ; fifteenshow shortages beyond the tolerance of 1/2 of 1 percent.However, these deliveriesbeing made in winter months the temperature readings assume large impor-tance.Thus in a delivery of 6940 liquid gallons made January 28, 1944, thetemperature fell between loading and delivery from 55 to 35 degrees. This 20degree temperature change accounts for over 83 gallons of the 172 gallonsostensi-ble shortage.'zTemperatures were recorded for only 10 of the 22 deliveries13In 12 cases no basis is furnished for computing proper corrections in the shortagesreported on liquid measure delivered.Moreover, these loads frequently weredelivered into partially filled tanks.Without exact data on the amount of gaso-line in the tanks and temperaturereadingsallowing corrections in the gallonagecontained before the load was delivered, no reliance can be placed on these allegedshortages.Ten different drivers are named as responsible for the 22 loads delivered. Intwo cases the driver's name is omitted. Pancake did not handle any of theseloads.Driver Joe Criss delivered six loads, only one in day-time.On these loads,shortages are reportedranging from9 to 155 gallons per load, a total of 405gallons on 46,560 gallons by liquid measureOn one load of 7760 liquid measuregallons, handled on January 6, 1944, a 10 degree fall in temperature should havegiven a correction from a claimed shortage of 73 gallons to 27 gallons or wellwithin the tolerance of 1/_2 of 1 percentOn the data presented, Driver JoeCriss had a shortage on the six loads approaching 1 percent.No suggestion wasmade that his performance merited criticism or reprimand.At the hearing the parties stipulated that:the exact causes for the shortages and the subsequent improvement havenever been determined I * * shortages * S. * can be caused byerrors and faulty meteiing at the refinery, spillage of gasoline en route fromrefinery to bulk plant, mistakes and careless handling on the part of bulkplant employees, which includes measuring of tanks and the handling ofgasoline by the employees, carelessness and theft of truck drivers or bulk'3The coefficient of expansion for gasoline is 0006 for each degree of temperaturechange.13 In one additional case a single reading is recorded. 62DECISIONS OF NATIONALLABOR RELATIONS BOARDplant employees, failure to completely drain the tanks by truck drivers orbulk plant employees, evaporation, inaccuracies or failure to take temperaturechanges.Under these circumstances the responsibility of Respondents' drivers for thesealleged shortages must be held to be remote and uncertain. Pancake is notshown to have any direct connection therewith. It is admitted also that respon-sibility for the shortages claimed was never fixed on the Respondents and nofinancial obligation resulting was assumed by them.That the practice by employees of draining gasoline from the returned trans-ports and devoting it to personal use was a continuous and universal practiceisa necessary conclusion after consideration of the recordAll employeewitnesses heard, six called by the Board 14 and four called by the Respondents,'testified that they had personally done so.Most of them further stated that theyhad seen other employees do the same. In addition the parties stipulated thatseven additional employees 16 if called as witnesses would give similar testimony.Moreover, the evidence requires the finding that each of the Respondents,despite their denials as witnesses, was apprised of the practice, had authorizedit and repeatedly witnessed it.Pancake, Coyer and Nance testified that theyhad been told by the Respondents to be sure there were no strangers aroundwhen they drained gasoline.Coyer ascribed this statement definitely to W. H.Ford ; Nance to both W. H. and Chester Ford. None of these statements wasspecificallydenied.The undersigned accepts them as true. Pancake gavedetailed and uncontroverted testimony, credited by the undersigned, regardingpreparations for a fishing expedition during which he drained gasoline fromtransports to fill his own car and the Respondents' Buick and pick up truckOn another occasion he repaid 5 gallons of gasoline borrowed from the Respond-ents' service tank with gasoline drained from a trailer and reported that facttoW. H. Ford. Coyer gave similarly uncontroverted and credited testimony,that "sometime early in 1944" he had drained some gasoline out of a transport,while John [Ford] was standing right beside the trailer with me talking to mewhile I was draining the gasoline out.This gasoline was then poured intoJohn Ford's car. Virgil Criss gave testimony that in the 2 years of his employ-ment from July 1943 to June 4, 1945, lie had been told by Chester Ford that hewas at liberty to take gasoline from the trailers "if it was not over 5 gallons"in amount. Criss gave further testimony regarding an occasion when DriverGray Williams drained a considerable quantity of gasoline from a trailer inthe presence of Chester Ford, provoking the comment from Ford, as Crisstestified, "That's entirely too much gasoline to bring back from a bulk plant***five gallons is a sufficient amount to be brought back from the bulkplant."Chester Ford made no reference to this incident in his testimony.Accordingly the statements of Criss are credited as true by the undersigned.Each of the three Respondents testified in general terms that lie had instructedthe drivers in groups and individually that the trailers must be completelyemptied at the bulk plants and that no gasoline continued therein might betaken for personal use by the drivers.When pressed for supporting detailhowever as to time, place and individuals told, the Respondents' testimony lackedin specificity.None of the named individual drivers told directly that the140. R. Colley, Edward Pancake, Kenneth Hinson, Virgil Criss, Raymond Coyer andCarl Nance.16William Pauley, Emil Hartwig, Marvin Dodd and Tom Greenley.16 Edward Hughes, John Dheel, Dorsey Pelphrey, William Ratliff, Homer Mayse, JohnShelton, and John F. Richardson.This list omits Pauley who appeared as Respondents'witness. FORD BROTHERS63rules forbade taking gas from the trailers. John Ford testified that on oneoccasion, not dated, he warned Virgil Criss, Friend and Shelton "that theymight be able to get by with taking gasoline out of the transport like that, butif I or any of the Ford Brothers ever caught them, they might as well comeand ask for their checks because * * * that was grounds for discharge."Criss and Shelton of the three drivers named by John Ford appeared as wit-nesses.Shelton was not questioned about this matter. Criss testified positivelythat there was no rule against the practice of draining gasoline from trailers and,as quoted above, that Chester Ford had directly authorized him to drain gasoline.Employees Hinson, Hartwig and Nance also testified specifically that there wasno rule forbidding the taking of gasoline remaining in the trailers.Excerptsfrom D'ance's testimony read :I have seen them [the drivers] drain them there all day long as they wouldcome in.Ford brothers would be around the lot, in the garage workingaround the trucks at the time * * * [It was a] common occurrence,every dayHinson testified that he had "seen lots of drivers draining gasoline."Colley'stestimony was of similar purport.He stated that when draining gas he paidno attention to the presence of the Respondents since, "It was just the practice."All six of the drivers who appeared as witnesses for the Board specificallydenied that they had been told by any one of the Respondents that draininggas was forbiddenOnly one had heard of such a rule. Colley testified thatapproximately May 28 or 29, 1945, he had been told by Driver Gray Williams,his buddy, that "he had been informed some of the boys had been told not totake any more gas, and if he was me he wouldn't either."Mechanic William Pauley, a witness called by the Respondents, in his cross-examination confirmed a statement previously given by him to a Board agentwhich read, "I never heard the Fords tell me or anybody else not to take gaso-line."Employee Emil Hartwig, a Respondents' witness, testified that he togetherwith Drivers Marvin Dodd and Dodge Irvin had been told by W. H. Ford "atleast two months before Pancake was disharged," that this practice [draininggas]was to be discontinued but that he had known it was permissible untilthat time. It was Hartwig's testimony that he had never heard Wilbur givesimilar instruction to any other drivers than those named and that he had neverheard either John or Chester Ford give such orders.Dodd testified that he wassimilarly instructed by W. H. Ford and that he was given this order "sometime, Ithink, in January of [19]45."He further testified that while different ones ofthe [employees were] there he "couldn't say just who." The testimony of thesix Board's witnesses was straightforward, consistent and mutually corrobo-rative.Itwas largely supported by stipulations entered in the record and bytestimony given by employees called by the Respondents.The testimony ofthe Respondents was often vague, lacking in specific detail and at times becamecontradictory and evasive. In this state of the record the undersigned acceptsthe testimony of the Board's witnesses and rejects such testimony by, and for,the Respondents as conflicts therewith.After consideration of the full record the undersigned concludes and findsthat Pancake had been a satisfactory employee for over 8 years.He had hadrepeated increases in wages and at the time of his discharge was paid the high-est driver's rate.He was known by the Respondents to be an active unionprotagonist and a leader in concerted activities among the employees. The drain-ing of gasoline from the transports was a practice of long standing, well knownto each of the Respondents and frequently expressly approved by them. The739926-47-vol. 73-6 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of Pancake for this alleged reason was palpably discriminatory.Allthe drivers admittedly engaged in the same practice. The Respondents hadsingled Pancake out and demanded that he defend the Union's position. Asappears below they had openly expressed a determination to penalize unionmembers and to find a pretext to discharge the employee, Virgil Criss, suspectedof union leadership.The undersigned concludes and finds that the dischargeof Edward Pancake on June 4, 1945, was disci iininatory, motivated by his unionmembership and activity and designed to discourage membership in the Union.By this act the Respondents have discriminated in regard to his hire and tenure ofemployment and the terms and conditions of his employment, have discouragedmembership in a labor union and have interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of the Act.C. Thesi ike aand attempted settlementPancake's testimony about events immediately following his discharge, readsas follows :I walked on over and Ed Hughes,18 my buddy I had called was leaving withthe truck,and I stopped him and told him to take her back put her on thelot, and he said,"What's the matter?"and I said,"They discharged me fortaking three gallons of gas" and he took the truck back and parked it andwe got hold of Dutch [Virgil]Criss and stopped at Slim Colley's there athome.Hughes called Virgil Criss on the telephone and told him of Pancake's dischargeand that he[Hughes]had parked his truck in the yardHughes asked Criss'advice and was told as to the truck,"That'sa good place to leave it," andfurther advised that all the drivers should"just leave[their trucks] set."Criss' rationalization was, "I don't see no just cause for firing anybody for tak-ing any gasoline out of the traileis." 1°Hughes accompanied Pancake to Driver 0 R Colley's house within"thirtyminutes" after the discharge.Excerpts from Colley's testimony read,He told me to get up, that the thing was 011,2' and I asked him what he meantand he said,"They fired me" and I said, "What for" and he said, "I took threegallons of gas out of the trailer."Colley and the union members,as they were informed of the discharge, con-gregated at a point "across the street from the entrance that leads over to thegarage and the headquarters"From this vantage point they intercepted driversbringing their trucks in and appealed to them to support the work stoppage. Thegroup grew gradually until the 15 drivers who struck were assembledCrissdescribed their attitude as follows :We had come to the conclusion that Ed Pancake was unjustly fired * * *and that we didn't see how the rest of us could work under those circum-17The account of the strike is drawn from the unassailed testimony of the witnessesindicated15Hughes appeared as a witness but was not questioned regarding this incident.19Quotations in this paragraph are from Criss' testimony.20Under cross-examination Collev explained, "Well, otherwise he meant that we weregoing to have a show down right then " Pancake's explanation was, "The first time thatone of our foots slipped,there would be somebody fired. That'swhat I mean"And again,"Well, all that I meant by it, when they discharged mr, or nred me, the only way that Icould figure that theie was one man out of the Union, that they figured that they couldget rid of,and the rest of them might drop it and leave it go, see " FORD BROTHERS65stancesWe decided to just rest until we could get further instructionsfrom our Union what to do.During the morning of June 4,Criss reached Artis in Columbus,Ohio, bytelephone and said, as Artis testified,The boys are not working, they're out. They[theRespondents] firedEd Pancake this morning for taking gas and the boys refused to go to workfor he was fired for an unjust cause.Criss asked for advice.Artis stated that he would confer with J. O. Ford,an attorney and counsel for his brothers,the Respondents,towhom Artis hadbeen referred by them and would telephone Criss laterArtis advised thedrivers onMonday, June4, and again on the following Wednesday not to taketheir trucks out.Although informal picketing continued for a week,no unto-ward incidents occurred.The character of the appeal made to non-uniondrivers ismadeclear by the testimony of Respondents'witness,Marvin Dodd,reading as follows :Well, I came in and as I remember,sometime after midnight of Tuesdaymorning [June 5] and noticed the other trucks being in and paiked alongthe lotI got in my car and started home,and Ithink Carl Nance and EdHughes came over to the end of the lane and told me that they[Respondents],fired Ed IPancake]and they weren't rolling the trucks and asked me not toroll mine,and that was all they had to say to me, and I told them as thingsstood then I wouldn't roll, and I went on home and went to bed and forgotabout it.W H. Ford testified that the strike was entirely peaceful, that no picket linewis thrownup around the plant and that there was no "trouble or commotionor fuss whatever."The trucks remained idle on Monday and Tuesday 21 On Tuesday, June 5,about 3:30 p in, John Forn began contacting the drivers, except Pancake, inperson and by telephoneHe told each employee that his truck was "ready toroll" and asked if the driver was ready to take it out.Fifteen drivers indicatedthat they would not report whereupon Ford told them, "Then we're presumingthat you're quitting and your check and release will be ready for you " Sevendrivers' gave affirmative answers to Ford's questionThese employees werepromptly assigned to trips and continued in Respondents' employment.As noted above Artis had, on May 28, 1945, written to W H. Ford claimingto represent a majority of the men and asking that a conference be arrangedfor the purpose of negotiating a contract.Ford thereupon communicated withhis brother, J O. Ford, an attorney who customarily represented the Respond-entsOn June 1, Dale Mann, business representative of Local 413 of theUnion, whom Artis had asked to interview J 0 Ford, asked Ford for an appoint-mentMann and Ford were on friendly terms. They agreed that the Respond-ents would necessarily recognize the Union as the statutory representative ofthe employees if majority membership weie establishedJ 0 Ford was, notauthorized to make commitments for the Respondents.He and Mann arrangedthat the Respondents would meet Mann and Artis in J 0 Ford's office at21The findings in this paragraph are based on John Ford's unassailed testimony as cor-roborated by various witnesses, and on a detailed memorandum which he dictated at thetime and which was entered in the iecoid22Tom Greenley, Dodge Ervin, Marvin Dodd, Gray Williams, Emil Hartwig, John Fink,and Burnell Smith 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbus, Ohio, on Tuesday, June 5, 1946. "with respect to the establishingof the proof" that the Union possessed a majority membership.On Monday; June 5, J 0 Ford was informed by telephone by both Mann andthe Respondents of the discharge of Pancake and the strike.He then arrangeda meeting for June 6 between the Respondents, represented by himself, W H.and Chester Ford, and the Union represented by Artis, Mann and Rudy Minkin,secretary and treasurer of Local 413 of the Union.The Union proposed thatall the drivers, except Pancake, should be reinstated and that Pancake's caseshould be submitted to arbitration at a later date;The Respondents' positionwas that they would agree to rehire the 15 striking drivers z3 but "that Pancakewas fired for stealing gasoline and he was going to stay fired." u The Unionrefused to settle on these terms.At the instance of J. O. Ford, the services of Commissioner Palmer of theUnited States Conciliation Service were secured.After interviewing the partieshe arranged a conference on June 21, 1945, at a hotel in Ironton, Ohio. Ten ofthe striking drivers were present as well as Pancake, Artis and Minkin for theUnion.Each of the Respondents and J. O. Ford attended. The drivers presentall voted affirmatively on the Union's proposition that the drivers, except Pan-cake, be reinstated and his case be arbitrated.The Respondents maintainedtheir original stand.Since both parties steadfastly maintained their positionsnothing was accomplished?`The 15 striking drivers were paid off on June 6, 1945, and given releases.Thereafter, new drivers were hired. In some four or five cases drivers returnedfrom military service were reinstated.At the time of the hearing in the instantproceeding all vacancies had been filled.The testimony of striking drivers at thehearing indicates that, in effect, they were still on strike.Although some ofthem had written letters of application to the Respondents, their replies underquestioning as witnesses, indicated clearly that their acceptance of reinstate-ment would be conditioned by the rehiring of Pancake and the establishing of theUnion as the statutory representative of the employees.Thus, Nance wrote aletter, received by the Respondents on or about May 5, 1946, reading, "I wouldlike at this time to return to work and be reinstated as a driver." An excerptfrom Nance's testimony, however, reads,Q. If you were offered your job back at Fords now, Carl, would you go back?A. Not until Ed Pancake's case was settled because I figured he was fired foran unjust cause.Similarly, Colley testified that he wrote a letter to the Respondents May 18,1946, saying substantially, that he was tired of his current job and was readyto go back to work if they had an opening.When asked at the hearing whetherhe would now go back to the Ford Brothers to work as a driver, Colley replied,23This account is drawn from the testimony of Artis and of the Respondents.24Excerpts from W. H. Ford's testimony read,Just briefly, they insisted that we discuss Pancake's case which I absolutely retused.I absolutely agreed to rehire the men if and when they applied for a job with theunderstanding that if we needed men.J.O. Ford testified that in the minds of the Respondents "rehired" as applied to the strik-ing drivers meant takenon asnew employees, I. e., with loss of seniority.Respondents'answer also states that several days after June 5, 1946, offers "to rehireas new em-ployees" were made to all who had struck.25These findings are based on testimony by J. O. Ford and Artis. The latter made min-utes of the conference which were introduced into the record.None of thesefacts is indispute.24The Respondentsdenied receiving this letter. FORD BROTHERS67"I'd have to consider."He explained under cross-examination that he wouldnot go back if the Respondents' plant remained non-union .21The undersigned concludes and finds that the strike beginning June 4, 1945,resulted directly from the discriminatory discharge of Pancake. Its continuationto the time of the hearing was also due to the Respondents' unfair labor practicesin that they refused to rehire Pancake.D. Further interference, restraint, or coercionBecause of the limitations as to dates stated in the complaint, no incidentsoccurring prior to March 1, 1945, are set forth in this section.As noted below mostof the incidents discussed here were denied by the individual Respondents referredto.However the testimony of these Board witnesses was detailed, vividly statedand persuasiveThe witnesses were careful and straightforward.Their testi-mony was consistent and mutually corroborative.The Respondents, on the otherhand, were sometimes evasive and frequently failed to give supporting detail togeneral statements.As noted above they are convicted by the record of inaccu-racy and lack of frankness in their testimony relating to the practice of draininggas from the tank transports.After considering the full record and the demeanorof the witnesses, the undersigned has accepted the testimony of Board witnessesset forth in this section as true and rejected such testimony of the Respondents asconflicts therewith.Driver Virgil Criss testified that "within a month or two" before Pancake wasdischarged Chester Ford came to him in front of the garage and said,Iwonder if we can have a get-together to help the cause * * *Well,when this Union dealis to comeup, if we'd havea beer and sandwiches now Ithink we could overcome a lot of this Union deal.Criss' further testimony is recorded as follows:I said,"Chester, its too late."He said, "Why, I think its five or six men that'scausing this,this union trouble." * * * He named Ed Pancake, CarlNance, John Friend, John Shelton, and that's all the names that I can recall***When he called those named to me, I said, "Chester,you are namingfive men that's causingyou this trouble.You're blaming five or six men, andyou're not blaming enough. It's easier to call the man that isn't causing youUnion trouble than it is to call the men that is causing you the Union trouble,"and he says, "What do you mean?", and I said, "There's fifteen orsixteen menbelonging to this."Criss also gave testimony relative to a conversation with W. H. and ChesterFord occurring in April 1945, "standing directly in front of the garage, leaning onthe rear of my brother's automobile." It was Criss' testimony that Chester Fordasked him"how much money [he] would have to have to go on working and keep[his]mouth shut," in the event of a strike.When Criss made a non-committalreplyW. H. Ford said, "How about 85 cents an hour?" At the time Criss wasreceiving 60 cents an hour for the first 50 hours weekly and 70 cents an hour forany additional time.When Criss declined to give a definite answer W. H. Fordcautioned him saying, "This is strictly confidential.This is to be told to nobody."W. II Ford testified that there "was some discussion of possibly an increase ofwages or 85 cents back in that time."He denied telling Criss what was going tor, These replies and similar answers by Ratliff and Hinson caused the Board to withdrawits contention that these drivers and H. B Cook had been refused reinstatement by theRespondents after an unqualified request for reinstatement. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDhappen inthe event of a strike, stating that he had no reason at the timeto suspect"any disgruntlement amongst the drivers." In this state of the recoi d the under-signed accepts Criss' account as substantially correct.Employee John C Shelton testified that on an occasion, dated by the Respond-ents asMay 11, 1945, he rode back to Coal Grove from the scene of an accidentwith Chester and W. H. Ford. Chester then warned, as Shelton's testimony reads,That if we had of went in with the Union, they could have come up thereand could have fired us for being in a wreck and if we had trouble in theroad, they could keep us there as long as they pleased and not even send aman out to fix it * * * . He went ahead to say that if it did go Union,they could cut our time down until we wasn'tmaking as much as we wasmaking now.That is the way the conversation went 28It was the credited testimony of Driver Raymond Coyer that W. H Ford, about3 weeks before Pancake's discharge, asked him to ride to Ashland.Ford askedCoyer if he had ever signed a union card. Coyer replied that he had and hadpaid his dues.Ford further asked who was the leader of the UnionWhenCoyer replied that Ford knew as much about that as he did, Ford said, "hefigured it was the Criss brothers."He further stated that he had heard that theCriss brothers were sent in there to organize themDriver Kenneth Hinson testified that about May 20, 1945, W. H Ford askedhim "what would be a fair wage." Hinson's further testimony reads.I told him I didn't know what a fair increase would be, because I hadalready signed the Union card R * *.Why, * * * he asked me if Ithought 85 cents an hour * '* * I was then getting 70 cents anhour * * * would be a fair wage.Hinson didnot definitely answer this inquiry.Ford warned him, "not to sayanything else to the rest of the drivers about him talking to me."This testi-mony by Hinson was not controverted and is accordingly credited by the under-signed.Testimony was presented by Employee William Ratliff concerning a conversa-tion in Respondents' office with John Ford, in the presence of Office Employee"Colonel" Lenhart in late May 1945Ford asked Ratliff if he had a union card.Ratliff replied untruthfully, as he admitted, that he had never seen oneFordthen advised him forcehilly, using a vulgar expression, to reject one if offered"because you don't have to belong to a Union to work here.""Coyer gave further testimony relative to a conversation on June 4, 1945Hehad just come in after a 24 hour tour of duty and learned of Pancake's discharge.On entering the office he found all three Respondents there and also drivers EmilHartwig and "Pop" FinkChester Ford said, as Coyer's testimony reads,I am talking to you friend to friend now, and if it goes Union, I will still beyour friend, and if it don't go Union I will still be your friend.***He said if it went Union he would follow Dutch [Virgil] Crissuntil he got a chance to fire him, and the Union wouldn't uphold him.None of the Respondents denied that this incident occurred as Coyer testified.Hartwig was not questioned about the matter and Fink was not called as iiwitness.The undersigned, under these circumstances, credits Coyer's testimony."Chester Foid denied that on this occasion he had discussed the Union with Shelton.He made no further specific denialHis general denial is rejected by the undersigned.29While W. H Ford testified that he had never questioned any of the employees aboutunionmembership he did not specifically deny this detailed statement of Coyer.80 Jelin Ford's denial of this incident is rejected by the undersigned after considerationof the full record and of the demeanor of the witnesses. FORD BROTHERS69Employee Carl Nance had a conversation on the same day in the office whereall three Respondents were presentNance came in just after noon and wentinto the office to turn in his bills of ladingNance had just been told of Pan-cake's discharge and had promised to uphold the union members'plan to ceaseworkingChester Ford asked Nance if lie would be ready to go back to work after12 or 14 hours' restNance, as he testified, told him "No, not until everything wassettled."Nance's further testimony reads,and he [Chester Ford] said, "Carl, do you know that there is no Union inthe United States would uphold you in what you just said?" I said, "I don'tknow, Chet, but I hope to hell you know what you are talking about."None of the Respondents denied that they were present on this occasion astestified by Nance, nor that the conversation occurredThe undersigned creditsNance's testimony.The Respondents by purposing "beer and sandwiches" as a deterrent to unionactivity, by offering individualincreases in wagesto Drivers Virgil Criss andHinson in an effort to seduce them from their union allegiance; by their threatsof discrimination against union members expressed to Employee Shelton ; byquestioning employees about their union membership and about union leadership ;by threats to discharge the supposed leader of the Union and by the dischargeand refusal to rehire of Edward Pancake have interfered with, restrained, andcoerced their employees within the meaning of Section S (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents as set forth in Section III, above, occurringin connection with the operations of the Respondents described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and have led and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, theundersigned will recommend that they cease and desist therefrom and takecertain affirmative action found necessary to effectuate the policies of the Act.It has been found that the Respondents discharged Edward Pancake on June4, 1945, and thereafter refused to reinstate him, thus unlawfully discriminatingin regard to his hire and tenure of employment and the terms and conditionsof his employment. It will accordingly be recommended that the Respondentsbe ordered to offer Pancake immediate and full reinstatement to his former ora substantially equivalent position without prejudice to his seniority or otherrights and privileges he may have. It will be further recommended that theRespondents make him whole for any loss of pay he may have suffered by reasonof the Respondents' discrinnnatoi y action by payment to him of a sum of moneyequal to the amount hewouldnormally have earned as wages from the dateof his discriminatorydischargeto the date of the Respondents'offer of reni-statement,less his net earnings 31 duringsaidperiod."By"net earnings"ismeant earnings less expenses,such as for transportation, room,and boaid, incurred by an employee in connection with obtaining work and working else-where than for the Respondents, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N L. R.B 440 Monies received for work performedupon Federal, State, county,municipal,or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv.N. L R B.311 U. S. 7. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned has found that 15 employees of the Respondents went onstrike on June 4, 1945, and that this strike resulted directly from, and was pro-longed by, the unfair labor practices of the Respondents. It will therefore berecommended that the Board order the Respondents to offer the 15 employeesnamed in Appendix A, upon their application, immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges they may have, dismissing if necessaryany employees hired since June 4, 1945, to fill the places which these strikingemployees previously had held. If after this is done it appears that, becauseof reduction in the volume of Respondents' business, or because of the rein-statement of employees returned from military service who may have rights ofemployment which superseded that of some of the striking employees, there isnot sufficient employment immediately available to allow that all the othersbe offered immediate reinstatement, all available positions shall be distributedin accordance with Respondents' usual method as applied prior to June 4, 1945,without discrimination against any employee because of his union affiliation oractivities, following a system of seniority to such extent as has been applied inthe conduct of Respondents' business prior to June 4, 1945.Those employeesremaining, if any, after such distribution for whom employment is not immedi-ately available, shall be placed upon a preferential list prepared in accordancewith the principles set forth above and shall thereafter, be offered employment,in accordance with such list, in their former or equivalent positions as suchemployment becomes available and before other persons are hired for the workwhich they had formerly done.The undersigned will further recommend that the Respondents be ordered tomake whole those employees who went on strike on June 4, 1945, for any lossof pay they may suffer by reason of the Respondents' refusal, if any, to reinstatethem as provided above, by payment to each of them of a sum of money equalto that which he normally would have earned as wages during the period fromfive (5) days after the date on which he applied for reinstatement to the (lateof the Respondents' offer of reinstatement, or placement on a preferential list,less his net earnings, if any, during said period.The pattern of conduct by Respondents set forth in this Intermediate Reportand their obvious underlying purposes convinces the undersigned that the unfairlabor practices found are potentially related to the other unfair labor practicesprescribed by the Act and that danger of their commission in the future is tobe anticipated from the Respondents' proven past conduct. In order thereforeto make effective the interdependent guarantees of Section 7 of the Act, the under-signed will recommend that the Respondents be ordered to cease and desist fromin any manner infringing on the rights of employees which are protected by theAct.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONcLusIONs OF LAW1International Brotherhood of. Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local 143, affiliated with the American Federation of Labor,is a labor organization within the meaning of Section 2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Edward Pancake, thereby discouragingmembership in a labor organization, the Respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (3) of theAct. FORD BROTHERS713.By interfering with, restraining, and coercing their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, the Respondents haveengaged in and are engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices, are unfair labor practices affecting 'commerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondents, Wilbur Ford, Chester Ford, and JohnFord, co-partners, doing business as Ford Brothers, and their agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local 143, affiliated with theAmerican Federation of Labor, or any other labor organization by discriminatingin regard to the hire and tenure of employment or any terms or conditions ofemployment of their employees ;(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to self-organization, to form, join or assistInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local 143, affiliated with the American Federation of Labor, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Edward Pancake immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges;(b)Make whole Edward Pancake for any loss of pay he may have sufferedby reason of the Respondents' discriminatory action against him;(c)Upon their application, offer reinstatement to the employees who went onstrike June 4, 1945, as listed in Appendix A, in their former or substantiallyequivalent positions without prejudice to their seniority and other rights andprivileges in the manner provided in the section of this Intermediate Reportentitled "The remedy" ;(d)Make whole the employees listed in Appendix A for any loss of pay theymay have suffered by reason of the Respondents' refusal, if any, to reinstate thempursuant to paragraph 2 (c), above, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages, during the periodfrom five (5) days after the date on which he applied for reinstatement to thedate of the Respondents' offer of reinstatement, or placement upon a preferentiallist, less his net earnings, if any, during said period ;(e)Post at their plant in Coal Grove, Ohio, copies of the notice attached heretomarked "Appendix B " Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, after being signed by the Respondents' representa-tive, shall be posted by the Respondents immediately upon the receipt thereof,and maintained by them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily postedReasonable steps shall be taken by the Respondents to insure that said noticesare not altered, defaced or covered by any other material ; 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for the Ninth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe Respondents have taken to comply therewithIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondents notify said Regional Directorin writing that they will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondents to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofthe order transferring the case to the Board.Any party desiring to submit abrief in support of the Intermediate Report shall do so within fifteen (15) daysfrom the date of the order transferring the case to the Board, by filing with theBoard an original and four copies thereof, and by immediately serving a copythereof upon each of the other parties and the Regoinal Director.CHARLES E. PERSONS,Trial Examiner.Dated September 4, 1946.Cecil CheekO R. ColleyH. B. CookRaymond CoyerVirgil F. CrissJohn A. DheelJohn FriendKenneth G HinsonAPPENDIX AEdward HughesHomer MayseCarl NanceDorsey W. PelphreyWilliam RatliffJohn F. RichardsonJohn C. SheltonAPPENDIX BNOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America A. F. of L., Local 143,or any other labor organization, to bargain collectively through representa- FORD BROTHERS73tires of their own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.We will offer to the employee named below immediate and full reinstate-ment to his former or a substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makehim whole forany loss of pay suffered as a resultof thediscrimination.Kenneth G. HinsonWe willoffer to the employees named below upon their application imme-diate and full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights and privilegesenjoyed.Cecil CheekEdward Hughes0. R. ColleyHomer MayseH. B. CookCarl NanceRaymond CoyerDorsey W. PelphreyVirgil F. CrissWilliam RatliffJohn A.DheelJohn F. RichardsonJohn FriendJohn C. SheltonKenneth G.HinsonAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.WILBUR FORD, CHESTER FORD, AND JOHN FORD,CO-PARTNERS,d/b/a FORD BROTHERS,Employer.By -------------------------------------------------(Representative)(Title)Dated --------------------NoTE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.